—Order, Supreme Court, New York County (Edward Lehner, J.), entered September 1, 1998, which denied plaintiff’s *193motion to renew his previously denied motion to vacate the dismissal of his complaint, unanimously affirmed, without costs.
Renewal was properly denied since plaintiff made no adequate showing that the newly asserted facts, including those contained in his affidavit, could not been offered at the time of the original motion (see, Neff v Steven Schwartzapfel, P. C., 254 AD2d 137, 138). In any event, the newly submitted material, even if given substantive consideration, would not have required a result different from that reached by the court in passing upon the original motion. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.